Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 01/21/2021 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,945,291 B2 [application No.16/329,258], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:

Instant Application  
US. Patent No.  10,945,291 B2
Claim 1. A method performed by a wireless device operating in a wireless communications network, the method comprising: 
providing a message to be sent to a network node operating in the wireless communications network, the message being a first scheduled message to be sent to the network node in a random access procedure, the message comprising a first indicator of a type of the message, the type of message having: a fixed size Service Data Unit (SDU) and a one byte header comprising the first indicator and lacking a second indicator of a length of a payload; and initiating sending of the message to the network node.
Claim 1. A method performed by a wireless device operating in a wireless communications network, the method comprising: 
providing a message to be sent to a network node operating in the wireless communications network, the message being a first scheduled message to be sent to the network node in a random access procedure, the message comprising a one byte header prepended to a payload, the header including a first indicator that indicates that the message is of a first type having a fixed size Service Data Unit (SDU) as the payload, and the header omitting a second indicator indicating a payload length; and initiating sending of the message to the network node.
Claim 2. A wireless device configured to operate in a wireless communications 
processing circuitry; and a memory, the memory containing instructions executable by the processing circuitry, whereby the wireless device is operative to: provide a message to be sent to a network node configured to operate in the wireless communications network, the message being a first scheduled message to be sent to the network node in a random access procedure, the message comprising a first indicator of a type of the message, the type of message having a fixed size Service Data Unit (SDU) and a one byte header comprising the first indicator and lacking a second indicator of the length of the payload; and 77 of 83Attorney Docket No. 1009-4328 / P074197US03 initiate sending of the message to the network node.
Claim 14. A wireless device configured to operate in a wireless communications 
processing circuitry; and a memory, the memory containing instructions executable by the processing circuitry, whereby the wireless device is operative to: provide a message to be sent to a network node configured to operate in the wireless communications network, the message being a first scheduled message to be sent to the network node in a random access procedure, the message comprising one byte header prepended to a payload, the header including a first indicator that indicates that the message is of a first type having a fixed size Service Data Unit (SDU) as the payload, and the header omitting a second indicator indicating a payload length; and initiate sending of the message to the network node.
Claim 14. A network node configured to operate in a wireless communications network, the network node comprising: 
      processing circuitry; and a memory, the memory containing instructions executable by the processing circuitry, whereby the network node is operative to: receive a message from a wireless device configured to operate in the wireless communications network, the message being a first scheduled message received by the network node in a random access procedure, the message comprising a first indicator of a type of the message, the type of message having: a fixed size Service Data Unit (SDU) and a one byte header comprising the first indicator and lacking a second indicator of the length of the payload; and initiate processing of the message, based on the first indicator.
Claim 26. A network node configured to operate in a wireless communications network, the network node comprising: 
       processing circuitry; and a memory, the memory containing instructions executable by the processing circuitry, whereby the network node is operative to: receive a message from a wireless device configured to operate in the wireless communications network, the message being a first scheduled message received by the network node in a random access procedure, the message comprising a one byte header prepended to a payload, the header including a first indicator that indicates that the message is of a first type having a fixed size Service Data Unit (SDU) as the payload, and the header omitting a second indicator indicating a payload length; and initiate processing of the message, based on the first indicator.



Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed.  It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4 and 16, applicants recite the phrase “…wherein the value 110110” without a corresponding meaning to the values are. Examiner suggests amending the claims to recite “...wherein the value of the LCID is 110110”. Or “…wherein the value of the LCID corresponding to MAC SDU is “110110”. Appropriate correction is required.    

Claims 2 and 14 recites the limitation "…and lacking a second indicator of the length of the payload" in lines 11-12 of each claim.  There is insufficient antecedent basis for this limitation in the claim. The length and the payload were not previously introduced in the claim(s).
Allowable Subject Matter

Claims 7-8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. Publication No. (US 2017/0195464 A1) in view of PHUYAL et al. Publication No. (US 2018/0324869 A1).

Regarding claim 1, related to the same limitation set for herein below in claim 2 where the difference used is the limitations were presented from a “method” side and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Regarding claim 2, LEE teaches a wireless device configured to operate in a wireless communications network (user equipment (UE) [0051] FIG.5), the wireless device comprising: 
processing circuitry (a DSP/microprocessor circuitry 110 FIG.5); and 
a memory (memory device 130 FIG.5), the memory containing instructions executable by the processing circuitry (Software code may be stored in a memory unit and executed by processor 110 [0158-160] FIG.5 and FIG.7), whereby the wireless device is operative to: 
provide a message to be sent to a network node (network node eNB FIG.9) configured to operate in the wireless communications network (the UE send a message including a data volume indicator (DataVolIndicator) in Msg3 during a random access (RA) procedure [0114] FIG.9), the message being a first scheduled message to be sent to the network node in a random access procedure (The UE sends a data volume indicator (DVI) in order to inform the eNB of the amount of data to be transmitted on a radio bearer [0143-144] the UE performs RA procedure by its RA preamble and/or RACH resource [0146] FIG.9), the message comprising a first indicator of a type of the message, the type of message having a fixed size Service Data Unit (SDU) (The Length field indicates the length of the corresponding MAC SDU variable sized MAC control element in bytes. There is one L field per MAC PDU sub-header except for the last sub-header and sub-headers corresponding to fixed-sized MAC SDU [0090-92 FIG.12) and a one byte header comprising the first indicator and lacking a second indicator of the length of the payload (the current LCID value for CCCH SDU (00000 or 01011) can still be used for the increased size of CCCH SDU. However, as CCCH SDU size is increased and 1 octet MAC sub-header doesn't include L field, a new LCID value may be needed in order to indicate the increased size of CCCH SDU [0146-147] FIG.12); and 77 of 83Attorney Docket No. 1009-4328 / P074197US03 
initiate sending of the message to the network node (the UE sets the LCID field to a specific value indicating the combination of multiple types of data and transmits the generated message to the eNB [0131-134] FIG.10).  
LEE does not explicitly teach the message having a payload.
	PHUYAL teaches having a payload the message (PHUYAL: the payload may be included as a common control channel (CCCH) service data unit (SDU) in the UEs Msg3 buffer for transmission [0038-41] 520-FIG.5).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified LEE by the teaching of PHUYAL to have the payload included in the message in order to enhance the random access procedure to support UL data transmission (PHUYAL: [0041] FIG.5).
  
Regarding claim 3, LEE teaches the wireless device according to claim 2, wherein the header is a Medium Access Control (MAC) subheader, and wherein the first indicator is a value in a Logical Channel Identity (LCID) field in the MAC subheader (LEE: there is an associated sub-header in the MAC header. The sub-header contains the identity of the logical channel (LCID) from which the RLC PDU originated and the length of the PDU in bytes [0079-80] FIGs.8).   

Regarding claim 4, LEE teaches the wireless device according to claim 3, wherein the value is "110110" (LEE: Power Headroom Report 11011 C-RNTI  [0090] FIGs.8).     

Regarding claim 5, LEE teaches the wireless device according to claim 2, wherein the type of message is a first type of message of a plurality of types of messages, the plurality of types of messages comprising a second type of message, the second type of message having a variable size SDU and the second indicator of the length of the payload (LEE: he MAC header is of variable size and consists of the MAC SDU or the type of the corresponding MAC control element or padding as described in Tables 2, 3 and 4 for the DL-SCH, UL-SCH and MCH respectively: [0089-90] FIGs.8).       

Regarding claim 6, LEE teaches the wireless device according to claim 2, wherein the first indicator is a first value in a first field in a Medium Access Control (MAC) subheader, the MAC subheader further comprising a Logical Channel Identity (LCID) field, the LCID field comprising a second value (LEE: There is one LCID field for each MAC SDU, MAC control element or padding included in the MAC PDU. In addition to that, one or two additional LCID fields are included in the MAC PDU [0090-93] FIGs.8).       

Claims 7-8 (allowable subject matter).

Regarding claim 9, LEE teaches the wireless device according to claim 2, wherein execution of the instructions causes the wireless device to: select the type of the message to be sent to the network node, based on at least one of: a size of a grant received from the network node to transmit the message; a preamble sent by the wireless device; and a grouping of the preamble (LEE: according to the current MAC specification, 56 bits is the minimum required UL grant size for UL grant for Msg3 in Contention-based RA procedure. [0114] FIG.9).           

claim 10, LEE teaches the wireless device according to claim 2, wherein the wireless device is configured to be uplink synchronized, or connected, with the network node, and wherein the first type of message further comprises two fields comprising an identifier of the wireless device in a cell, wherein the wireless device is configured to be served by the network node (LEE: uplink synchronized, or connected, with the network node with a flag indicating if more fields are present in the MAC header or not.  [0090-93] FIG.12).           

Regarding claim 11, LEE teaches the wireless device according to claim 2, wherein any of the first type of message, the second type of message, and the third type of message is a Msg3 message (LEE:  the UE transmits an Msg3 including RRCConnectionRequest message [0111] [0114] FIG.9).             

Regarding claim 12, LEE teaches the wireless device according to claim 2, wherein the SDU is a Medium Access Control (MAC) SDU for Common Control Channel (CCCH) (LEE: the MAC SDU is a CCCH MAC SDU, and the specific MAC CE includes at least one of buffer status information or power headroom information. [0146-147] FIG.12).               

Regarding claim 13, LEE teaches the wireless device according to claim 2, wherein the wireless communications network is configured to operate on New Radio (NR) (LEE: a radio interface protocol between a UE and an E-UTRAN based on a 3rd generation partnership project (3GPP) radio access network standard; [0026-27] FIG.2A).             

Regarding claims 14-18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6 and 9-13, where the difference used is the limitations were presented from a “network node” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claims 19-20 (allowable subject matter).


Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472